Exhibit 10.1

 

Dated December 30, 2013

 

 

 

 

 

 

 

 

 

 

 

BIBBY TRADE SERVICES LIMITED (1)

 

 

 

 

LOT78 UK LTD (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE AND RESALE AGREEMENT

 

for the purchase and resale of goods to the Customer

 

 

CONTENTS

  Page 1. DEFINITIONS 3 2. THE FACILITY 7 3. CONDITIONS 8 4. BIBBY SALE PRICE
AND MINIMUM AMOUNT 8 5. BIBBY’S FEES AND EXPENSES 9 6. PAYMENT TO THE CUSTOMER
10 7. CUSTOMER INDEMNITY 10 8. CUSTOMER’S OBLIGATIONS 10 9. WARRANTIES AND
REPRESENTATIONS 10 10. INFORMATION 12 11. TERMINATION 12 12. GENERAL 14 13. DATA
PROTECTION ACT 1998 16   SCHEDULE 1 19   Conditions of Sale 19   SCHEDULE 2 26  
Letter of Credit Procedure 26   SCHEDULE 3 27   Conditions Precedent 27  
SCHEDULE 4 28   Form of Utilisation Request 28

 

 

 

THIS AGREEMENT is made on December 30, 2013

 

 

BETWEEN

 

 

(1) BIBBY TRADE SERVICES LIMITED a company registered in England under company
number 03530463 whose registered office is at 105 Duke Street, Liverpool, L1 5JQ
("Bibby"); and

 

(2) LOT78 UK LTD a company registered in England under company number 05490864
whose registered office is at FLAT 2, 6 LEAMINGTON ROAD VILLAS, LONDON, W11 1HS
(the "Customer").

 

 

INTRODUCTION

 

(A) The Customer from time to time purchases goods from suppliers for resale to
its own buyers. (B) Bibby trades as a finance company making available finance
to its customers.

 

(C) It is anticipated that from time to time the Customer will request that
Bibby purchase such goods directly from suppliers and resell such goods to the
Customer on the terms set out in this Agreement.

 

 

IT IS AGREED:

 

1. DEFINITIONS

 

 

"Bibby Accounts" means the accounts held with HSBC Bank Plc of   4 Dale Street,
Liverpool, L69 2BZ "Bibby Factors" means   Bibby    Trade    Factors   
Limited    (with   company number 5303859); "Bibby Group Company" means any
Holding Company of Bibby or any   Subsidiary of such Holding Company and "Bibby
  Group" shall be construed accordingly; "Bibby Sale Price" has the meaning
given to it at clause 4. "Bibby Sales Invoice" means the invoice from Bibby to
the Customer   for the Bibby Sale Price;  

 

1.1 In this Agreement and in each schedule hereto, unless the context otherwise
requires, the following words and expressions, shall have the following
meanings:

 

 

 

"Business Day"

means a day (other than a Saturday or Sunday) on which banks are open for
general business in London;

"Buyer"

means the individual, firm, company or other entity to whom the Customer
contracts to sell the Goods;

"Conditions of Sale"

means the standard terms and conditions set out in schedule 1 (Conditions of
Sale) on which Bibby will sell the Goods to the Customer;

"Customer Balance"

means, in relation to each Transaction, the End Sale Price less (a) the Bibby
Sale Price and (b) all other amounts (if any) owing to Bibby pursuant to clause
5;

"Customer Credit Limit"

means the credit limit as notified in writing by Bibby to the Customer from time
to time in Bibby's absolute discretion;

"Customer/Bibby Purchase Order"

means the purchase order from the Customer to Bibby whereby the Customer offers
to buy the Goods upon the Conditions of Sale and upon the terms equivalent to
those set out in the Supplier Contract (with the Conditions of Sale prevailing
in the event of any conflict) at a price equal to the aggregate of the Bibby
Sale Price and all other sums payable by the Customer pursuant

Clause [5] of this Agreement;

"Customer Sales Invoice"

means the invoice from the Customer to the Buyer describing the Goods and
detailing the End Sale Price [and stipulating that such amount shall be paid
into the Bibby Accounts];

"Data Subject"

means any individual associated with the Customer's organisation about whom
Bibby requires the disclosure of personal information including (without
limitation) (for a sole tradership) the proprietor, (for a firm) the partners
and (for a limited company) the Customer's directors and any person who may be
asked to act as a guarantor or indemnifier of the Customer's liabilities to
Bibby;

 

 

 

"Direct Payment"

means payment by way of cheque, BACS, telegraphic transfer, SWIFT payment, cash
or any other method of payment agreed between Bibby and the Supplier other than
a Letter of Credit;

"End Sale Price"

means the price payable for the Goods by the Buyer as set out in the Customer
Sales Invoice;

"Euro"

means the common unit of currency adopted by certain members of the European
Union on 1 January 1999;

"fully indemnify"

means fully indemnify against all losses, costs, claims, demands, expenses,
liabilities and proceedings in respect of the matter concerned;

"Goods"

means all materials, goods or services of a Supplier which may be selected by
the Customer for purchase by Bibby pursuant to a Supplier Contract and resale to
the Customer pursuant to a Customer/Bibby Purchase Order and which are the
subject of a further resale by the Customer to a Buyer in each case in
accordance with the terms of this Agreement;

"Group Company"

means any Holding Company or Subsidiary of the Customer;

"Holding Company"

means, in relation to a company or corporation, any other company or corporation
in respect of which it is a Subsidiary;

"Import & Distribution Charges"

means all import duties (excluding any VAT otherwise payable by Bibby) freight,
distribution, warehousing and other fees expenses costs taxes levies surcharges
and duties payable in respect of the transport and importation of the Goods into
the United Kingdom and/or the transport and storage of Goods within the United
Kingdom;

"L/C Bank"

means any bank or other financial institution elected by Bibby to issue the
Letter of Credit to the Supplier pursuant to the terms of this Agreement;

 

 

 

“Letter of Credit"

means a documentary letter of credit issued by the L/C Bank on its usual terms;

"Preferential Creditors"

means any creditors of the Customer entitled to payment in priority to other
creditors on a winding up or bankruptcy of the Customer pursuant to the terms of
the Insolvency Act 1986 and regulations made thereunder;

"Party" means each party to this Agreement; "Subsidiary"

means a subsidiary within the meaning of section 736 of the Companies Act 1985;

"Supplier"

means any person which supplies or may supply Goods to the Customer in the
ordinary course of business;

"Supplier Contract"

means the contract between the Supplier and the Customer (as Bibby's agent)
describing the Goods and the terms of delivery of the Goods, specifying the
Supplier Sale Price, acknowledging that the delivery of the Goods is to be made
to the Customer as Bibby's agent and stipulating that the title in the Goods
will pass to Bibby immediately upon payment of the Supplier Sale Price;

"Supplier Sale Price"

means the price payable by Bibby to the Supplier for the Goods as set out in the
Supplier Contract;

"Supplier Sales Invoice"

means an invoice from the Supplier to Bibby describing the Goods and specifying
the Supplier Sale Price;

“Supplier Undertaking”

means a letter undertaking from Bibby to the

Supplier to pay subject to certain conditions contained therein;

"Transaction"

means each transaction under this Agreement whereby Goods are purchased by Bibby
for resale to the Customer pursuant to a Utilisation;

"Utilisation"

means each utilisation by the Customer under this Agreement whereby Bibby
purchases Goods from a Supplier for resale to the Customer, in each case
pursuant to clause 2; and

 

 

"Utilisation Request" means a request by the Customer for a Utilisation,
substantially in the form of the request set out in schedule 4 (Form of
Utilisation Request).

 

 

1.2 Any reference in this Agreement to "writing" or cognate expressions includes
a reference to telex, cable, facsimile transmission or comparable means of
communication.

 

1.3 Any reference in this Agreement to any provision of a statute shall be
construed as a reference to that provision as amended, re-enacted or extended at
the relevant time.

 

1.4 The headings in this Agreement are for convenience only and shall not affect
its construction or interpretation.

 

1.5 Unless otherwise specified, words importing the singular include the plural,
words importing any gender include every gender, words importing persons include
bodies corporate and unincorporated and references to the whole include the
part; and (in each case) vice versa.

 

1.6 References to clauses and other provisions are references to clauses and
other provisions of this Agreement.

 

1.7 The terms "hereunder" and "hereof" (and any other similar expressions) refer
to this entire Agreement and not to any particular provision thereof.

 

 

2. THE FACILITY

 

2.1 The maximum funding limit is £600,000 across both the purchasing and
factoring facility.

 

2.2 The Customer may request a Utilisation from time to time by submitting a
Utilisation Request to Bibby.

 

2.3 Subject to prior satisfaction in all respects of the conditions set out in
clause 3, Bibby may from time to time make a Utilisation available to the
Customer by purchasing the Goods in its own name from the relevant Supplier.

 

2.4 Bibby shall effect any such purchase of the relevant Goods pursuant to
clause 2.2 by either: (a) arranging the issuance of a Letter of Credit to the
Supplier;

 

(b) making Direct Payment to the Supplier;

 

(c) arranging the issuance of a Supplier Undertaking to the Supplier, in each
case in an amount equal to the Supplier Sale Price and subject to the terms of a
Supplier Contract.

 

2.5 Bibby agrees to re-sell to the Customer on the Conditions of Sale any Goods
as set out in a Customer/Bibby Purchase Order which Bibby has purchased from a
Supplier pursuant to clause 2.3, at the Bibby Sale Price. Such resale shall be
effected on the date when Bibby receives an amount equal to the Bibby Sale Price
from the Customer (or from Bibby Factors on the Customer's behalf) or the End
Sale Price from the Buyer.

 

 

2.6 In respect of any Transaction for which Bibby has agreed to make available a
Utilisation, Bibby may defer, delay, decline to make available or withdraw that
Utilisation at any time if the Customer is in breach of any of the terms of this
Agreement or if any of the conditions set out in clause 3 in respect of that or
any other Transaction has not been satisfied.

2.7 In the event that Bibby shall elect to purchase the Goods by means of a
Letter of Credit to the Supplier pursuant to clause 2.3(a), the Parties will
comply with the procedures as set out in schedule 2 (Letter of Credit
Procedure).

2.8 Bibby reserves the right in its absolute discretion to not make a
Utilisation available to the

 

Customer in respect of any request by the Customer pursuant to clause 2.1.

 

 

3. CONDITIONS

 

3.1 The obligation of Bibby to make any Utilisation available to the Customer
under this

 

Agreement is conditional upon:

 

(a) receipt by Bibby to its satisfaction of all documents and other evidence set
out in schedule 3 (Conditions Precedent);

(b) compliance by the Customer at all times with the terms of this Agreement;
(c) compliance by the Customer with the Customer Credit Limit; and

(d) compliance by the Supplier with the terms of the Supplier Contract.

 

3.2 If the conditions in clause 3.1 are not satisfied or otherwise waived in
writing by Bibby, all obligations and liabilities of Bibby arising in respect of
the Customer, the Buyer and/or the Goods in relation to which any conditions are
or remain unsatisfied, shall cease immediately and Bibby shall have no liability
whatsoever to any party as a result thereof.

 

 

4. BIBBY SALE PRICE AND MINIMUM AMOUNT

 

4.1 The Bibby Sale Price shall be the aggregate of:

 

(a) the Supplier Sale Price;

 

(b) all Import & Distribution Charges in respect of the relevant Goods (to the
extent not previously paid or reimbursed by the Customer);

 

(c) an additional amount (the "Additional Amount") calculated as follows:

 

(i)in the event that the relevant Goods are purchased from the Supplier by Bibby
by means of Direct Payment under clause 2.4(b), 2.0% (plus VAT) of the amount of
the sterling equivalent of the Supplier Sale Price, per each period of 30 days
(or part thereof) and 0.5% per 7 days thereafter commencing on the date of
payment of the Supplier Sale Price by Bibby and until receipt by Bibby of the
Bibby Sale Price from the Customer or the End Sale Price from the Buyer; or
 (ii)in the event that the relevant Goods are purchased from the Supplier by
Bibby by means of a Letter of Credit under clause 2.4(a), 2.0% (plus VAT) of the
sterling equivalent of the amount of the Letter of Credit, per each period of 30
days (or part thereof) and 0.5% per 7 days thereafter commencing on the date of
issue of the Letter of Credit and until receipt by Bibby of the Bibby Sale Price
from the Customer or the End Sale Price from the Buyer,



(iii)in the event that the relevant Goods are purchased from the Supplier by
Bibby by means of a Supplier Undertaking under clause 2.4(c), 2.0% (plus VAT) of
the sterling equivalent of the amount of the Supplier Undertaking, per each
period of 30 days (or part thereof) and 0.5% per 7 days thereafter commencing on
the date of issue of the Supplier Undertaking and until receipt by Bibby of the
Bibby Sale Price from the Customer or the End Sale Price from the Buyer,

(d) any applicable VAT thereon.

 

4.2 The Customer shall pay to Bibby on the date falling each year after the date
of this Agreement a fee equal to £24,000 less any amounts paid by the Customer
in respect of the Additional Amount under this Agreement or under any other
purchase and resale agreement between Bibby and the Customer during the one year
period up to that date.

 

 

5. BIBBY'S FEES AND EXPENSES

 

5.1 In addition to the Bibby Sale Price, the Customer shall pay to Bibby from
time to time and on demand:

 

(a) all legal, professional and other costs, fees, charges, disbursements,
impositions, taxes and all other payments whatsoever in connection with or
incidental to this Agreement including without limitation the investigation,
documentation, perfection, registration, completion, enforcement and release of
the security or securities constituted and all bank charges incurred by Bibby in
relation to the arrangement of any Letters of Credit whether or not a
Utilisation is completed;

 

(b) in the event that a Buyer or the Customer makes any payment to Bibby in a
currency other than sterling, or where Bibby makes a payment or arrangement in a
currency other than sterling, the cost to Bibby of conversion into or from
sterling as appropriate;

 

(c)  in the event that Bibby enters into forward exchange rate contracts for its
own benefit to remove risk which may be caused by adverse exchange rate
movements (as for the avoidance of doubt it is entitled so to do) Bibby shall be
entitled to payment by the Customer of its costs and fees incurred in connection
therewith; and

 

(d) on an indemnity basis all legal and other fees and expenses incurred by
Bibby in and incidental to the investigation and enforcements of its rights
contained in this Agreement in the event of breach of this Agreement.

 

 

5.2 Bibby may vary the rate upon which it calculates the amount payable by the
Customer at clause 4(c) by notice in writing to the Customer from time to time.

 

5.3 All sums payable to Bibby pursuant to this clause 5 shall be deducted
immediately by Bibby from any sums due to the Customer from Bibby.

 

6. PAYMENT TO THE CUSTOMER

 

If Bibby receives payment from the Buyer of the End Sale Price in respect of any
Transaction, upon such receipt in cleared funds into the Bibby Accounts, and
provided that the Customer is at the relevant time in compliance with the terms
of this Agreement, Bibby shall make available to the Customer within five
Business Days after such receipt, the Customer Balance in respect of such
Transaction.

 

7. CUSTOMER INDEMNITY

 

The Customer agrees to fully indemnify Bibby against any and all liabilities in
respect of the following:

 

7.1 any breach of this Agreement by the Customer;

 

7.2 any action, claim, demand or proceedings of a Buyer or any third party,
whether brought against the Customer or Bibby, or in relation to the Goods,
including without limitation, any claims relating to any fault defect or failure
of the Goods and/or their delivery;

 

7.3 any liability of any nature arising directly or indirectly out of this
Agreement, other than the proper performance by Bibby of its obligations in
accordance with the terms of this Agreement. 

 

8. CUSTOMER'S OBLIGATIONS

 

The Customer undertakes to Bibby that:

 

8.1 it will be responsible on Bibby’s behalf as importer of the Goods for
arranging freight, clearance of the Goods for customs purposes, warehousing the
Goods and delivery of the Goods to the Buyer (where applicable) and for payment
of all Import Charges in accordance with clause 4.1(b) (without double
counting).

8.2 nothing contained in this Agreement shall restrict, limit or exclude in any
way, Bibby's statutory rights against the Customer and/or the Supplier, nor
shall the Customer do, or omit to do anything which shall affect in any way
Bibby's statutory rights.

 

9. WARRANTIES AND REPRESENTATIONS

 

9.1 The Customer acknowledges that it has made representations to Bibby with the
intention of inducing Bibby to enter into this Agreement, upon which Bibby has
relied in entering into this Agreement with the Customer.

 

 

9.2 Each of the warranties, indemnities and undertakings in this Agreement is
separate and independent and shall be construed separately and shall apply and
survive even if for any reason one or other of them is held inapplicable or
unreasonable in any circumstances.

9.3 The Customer represents and warrants to Bibby, on the date of this Agreement
and on each date on which the Customer requests a Utilisation pursuant to clause
2.1, that:

 



 (a)it has full power and authority to enter into this Agreement and any other
documents to be executed in connection with it, all of which will constitute
legal and valid binding obligations upon it, enforceable in accordance with
their respective terms.  (b)allll information given to Bibby or its agents or
advisers by the Customer, its agents, its representatives or its employees is
true, complete and accurate in all respects and is not misleading.  (c)it knows
of no facts or circumstances which exist or are likely and reasonably
foreseeable to exist, which would, if communicated to Bibby, be likely to cause
Bibby not to enter into or to terminate this Agreement.  (d)the Customer is not
in default in respect of any agreement for the borrowing of money.  (e)there is
no material litigation or dispute pending against the Customer. (f)the Customer
is legally empowered to incur the indebtedness contemplated herein and there is
no material restriction whatsoever on its ability to perform the terms of this
Agreement;  (g)no event of default under clause 11.3 has occurred and is
continuing;



(h)there has not been any material adverse change in the financial condition of
the Customer and its Subsidiaries taken as a whole since the date of the last
audited consolidated accounts before each date on which this warranty is deemed
to have been given, nor are there threatened or pending any legal or other
proceedings which could result in any such material adverse change;

(i)neither the Customer nor any of its Subsidiaries will create a charge or
permit to subsist any lien (except a lien arising solely by operation of law),
mortgage or charge on whole or any part of their undertaking or assets, present
or future, other than to Bibby, or any contingent right on the part of any
person to call for any such mortgage or charge, or issue any loan capital or
debenture stock;

(j)the Customer will inform Bibby immediately of any breach by the Customer or
any of its Subsidiaries in the performance of any term or condition of this or
any other financial agreement or instrument entered into by or binding upon the
Customer or any of its subsidiaries.

(k)the Preferential Creditors are paid up to date and that if there is any
change in this situation, the Customer will notify Bibby immediately.

 

 

(l)the Customer acknowledges that the limitations, contained in clauses [10] and
[11] of the Conditions of Sale on the obligations of Bibby in respect of its
sales of Goods to the Customer pursuant to this Agreement are fair and
reasonable.

 

 

10. INFORMATION

 

10.1 The Customer will provide Bibby with:-

 

(a) copies of its audited trading and consolidated profit and loss account and
balance sheet as soon as they are available and not later than 180 days from the
end of each accounting reference period; and

(b) any other information which Bibby may request from time to time.

 

10.2 Upon the occurrence of any of the events described in clause 11.3, Bibby
shall be entitled by notice in writing to the Customer, to require that
accountants instructed by Bibby be allowed by the Customer to have full and
immediate access to the Customer’s accounting records for the purposes of the
preparation of a report for Bibby and the Customer shall fully indemnify Bibby
for the fees and expenses incurred by those accountants.

 

 

11. TERMINATION

 

11.1 This Agreement shall commence on the date shown above and shall continue
unless and until terminated in accordance with the terms of this clause 11.

11.2 If there is at any time a change in the control (as defined in defined
Section 840 of the Income and Corporation Taxes Act 1988) of the Customer and as
a result the Customer is controlled by any person or group of connected persons
(as defined in Section 839 of that Act) not having control of the Customer at
the date of this Agreement, the Customer shall forthwith give written notice to
Bibby identifying that person or group of connected persons whereupon Bibby
shall be entitled to terminate this Agreement forthwith by written notice to the
Customer;

11.3 Bibby shall be entitled forthwith to terminate this Agreement by written
notice to the

 

Customer if:



 (a)the Customer commits any breach of any of the provisions of this Agreement;
or  (b)any guarantee, indemnity or other security entered into pursuant to this
Agreement, fails or ceases in any respect to have full force and effect, or to
be continuing, or is terminated or disputed, or in the opinion of Bibby, is in
jeopardy, invalid or unenforceable; or (c)at any time it is or becomes unlawful
for the Customer to perform or comply with any or all of its obligations under
this Agreement, or any other agreement between Bibby and the Customer, or any
such obligations of the Customer are not, or cease to be legal, valid, binding
and enforceable; or  (d)in the opinion of Bibby, a material adverse change
occurs in the financial condition, results, operations or business of the
Customer or any Group Company; or  (e)the Customer ceases, or threatens to
cease, to carry on business; or



(f)an encumbrancer takes possession or a receiver is appointed over any of the
property or assets of the Customer; or  (g)the Customer makes any voluntary
arrangement with its creditors or becomes subject to an administration order; or



(h)the Customer goes into liquidation (except for the purposes of amalgamation
or reconstruction and in such manner that the company resulting therefrom
effectively agrees to be bound by or assume the obligations imposed on the
Customer under this Agreement); or

(i)anything analogous to any of the foregoing under the law or any jurisdiction
occurs in relation to the Customer; or  (j)any statement, representation,
warranty, certificate or undertaking made by the Customer to Bibby is or becomes
incorrect, inaccurate or misleading;



(k)any petition or application is presented to any Court as a consequence of
which the Customer may, being an individual, be adjudicated bankrupt, or, being
a body corporate, be placed in liquidation or administration, or in either such
case enter into a voluntary arrangement under the Insolvency Act 1986;

(l)any distress, execution or other legal process is levied against any of the
assets of the Customer or any of its Subsidiaries and not being discharged or
paid within seven days;  (m)the Customer or any of its Subsidiaries selling,
transferring or otherwise disposing of the whole or a substantial part of its
undertaking or assets, whether by a single transaction or a number of
transactions, without the prior written consent of Bibby;



(n)any representation or warranty made by the Customer in clause 9 or in
connection with any Utilisation hereunder is incorrect in any material respect
as of the date on which it is made or deemed to be made, or there is any
material adverse change in the position as set out in such representation or
warranty;  (o)any third party who incurs an obligation to Bibby in connection
with this Agreement or any other loan facility or liability whatsoever (whether
existing or future) granted to the Customer is in breach of such obligation.



11.4 Either party may terminate this Agreement by giving the other one month's
prior written notice.

 

11.5 Termination of this Agreement shall be without prejudice to the fulfilment
of any outstanding obligations of the Customer to the Buyers and to Bibby, and
shall not prejudice or affect any right of action or remedy which has accrued,
or shall accrue thereafter under this Agreement to Bibby, and in any event all
sums outstanding whether or not due and payable from the Customer to Bibby on
demand.

 

11.6 The rights to terminate this Agreement given by this clause shall be
without prejudice to any other right or remedy of Bibby in respect of the breach
concerned (if any) or any other breach.

 

11.7 Upon termination of this Agreement howsoever arising all monies outstanding
to Bibby, including (without limitation):

 (a)any due but unpaid amounts in respect of the Bibby Sale Price;  (b)all costs
and expenses as set out in clause 5; and (c)a termination fee of the higher of
15% of the balance of all sums outstanding at the date of the termination or
£5,000, will become immediately due and payable to Bibby by the Customer.



 

12. GENERAL

 

12.1 Notices

 

(a) Any notice to be served under this Agreement must be in writing and must be
sent to the intended recipient either:

(i) by prepaid first class post (when it will be deemed served at noon on the
first Business Day after it was posted); or

 

(ii) by facsimile between the hours of 9.00 a.m. and 3.00 p.m. on a Business
Day, (when it will be deemed served two hours after it was transmitted); or

 

(iii) by personal delivery (when it will be deemed served when it is delivered).

 

(b) The address for service of notices shall be the party's address as shown in
this Agreement or as subsequently notified in writing.

 

12.2 Assignment

 

(a) Bibby shall be entitled to transfer and/or assign to any person or persons,
firm or company all or any of its rights and/or obligations under this
Agreement.

 

(b) The Customer shall not be entitled to transfer or assign its rights or
obligations hereunder.

 

12.3 Further assurance

 

The Customer shall, and shall use its respective reasonable endeavours to
procure that any necessary third parties shall, do and execute and perform all
such further deeds, documents, assurances, acts and things as Bibby may
reasonably require by notice in writing to the Customer to carry the provisions
of this Agreement into full force and effect.

 

12.4 Power of Attorney

 

The Customer hereby irrevocably appoints Bibby to be its attorney in its name
and on its behalf to execute and do any such application, instrument or things
and generally to use his name for the purpose of giving to Bibby (or its
nominee) the full benefit of the provisions of this Agreement and in favour of
any third party a certificate in writing signed by any director or the Secretary
of Bibby that any instrument or act falls within the authority hereby conferred
shall be conclusive evidence that such is the case.

 

12.5 Time of the essence

 

Any date or period mentioned in this Agreement may be extended by agreement
between the parties hereto failing which, as regards any such date or period,
time shall be of the essence of this Agreement.

 

12.6 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters dealt with herein and supersedes any previous agreement
between the parties hereto in relation to such matters.

 

12.7 Law

 

This Agreement shall be governed by and construed in accordance with English law
and the parties hereto irrevocably submit to the exclusive jurisdiction of the
English Courts.

 

12.8 Waiver and rights

 

No failure to exercise and no delay in exercising on the part of the Parties any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies otherwise provided by law.

 

12.9 No Partnership

 

Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between any of the parties hereto and none of them shall have any
authority to bind the other in any way.

 

12.10 Counterparts

 

This Agreement may be executed in two counterparts which when taken together
shall constitute a single instrument.

 

12.11 Severability

 

Notwithstanding that any part of any provision of this Agreement may prove to be
illegal or unenforceable, the other provisions of this Agreement and the
remainder of the provision in question shall continue in full force and effect.

 

12.12 Joint and Several Liability

 

If the Customer is more than one person or the Customer is a partnership then
the liability of each such person or partner will be joint and several. Notice
given to one person constituting the Customer will be deemed good notice to all.

 

12.13 Set Off

 

Bibby may, without notice, set-off against any credit balance on any account(s)
of the Customer (in any currency), the liability of the Customer in respect of
any facilities with:

 

 (a)Bibby; or  (b)any Bibby Group Company, and may combine any accounts

 



12.14 Group Payments

 

Bibby may apply any monies received from the Customer to satisfy the obligations
of the Customer to any Bibby Group Company under any facility with such Bibby
Group Company, and any monies so applied shall be deemed to have been a direct
payment from the Customer to the relevant Bibby Group Company and not to have
discharged any liabilities of the Customer to Bibby under the Agreement.

 

 

13. DATA PROTECTION ACT 1998

 

13.1 The Customer consents to Bibby’s storing and processing information about
the Data Subjects on the Bibby Group of companies’ computers and in any other
way. The Customer confirms its awareness that this will be used by Bibby and
other companies in the Bibby Group, for training purposes, credit or financial
assessments, market and product analysis, making payments, recovering monies and
preparing statistics. Information about the Data Subjects will also be used so
that Bibby can develop, improve and market Bibby’s services to the Customer and
other clients and to protect Bibby’s interests (including establishing credit
limits for the benefit of other clients or obtaining settlement of any liability
of the Customer to Bibby). Bibby may also use such information to prevent fraud
and money laundering.

 

13.2 The Customer agrees that in future Bibby may use some or all of the
information to be held about the Data Subjects (from wherever obtained) to
decide whether to continue with this Agreement or to vary its terms.

 

13.3 Bibby will tell the Customer if Bibby makes a significant decision about
the Customer solely using an automatic decision making process, such as credit
scoring. The Customer is then entitled to request a review by Bibby of the
decision using other means.

 

13.4 Bibby may from time to time make searches of a Data Subject’s record at
Bibby’s credit reference agency and retain the data obtained from such searches.

 

Noted below are details of those credit reference agencies and other third
parties referred to above from whom Bibby obtained and to whom Bibby may give
information about the Customer and the Data Subjects, each of whom has a legal
right to these details and to receive a copy of the information Bibby hold about
him in writing. A fee will be payable.

 

13.5 Bibby may, at any time, give to its credit reference agency the following
information held about a Data Subject:

• type of agreement;

• performance under the agreement;

• details of any defaults.

 

13.6 It is important that the Data Subjects always give Bibby accurate
information.

 

Bibby may at any time search the Data Subjects’ records with Bibby’s fraud
prevention agency.

 

If at any time the Data Subjects give Bibby or procure the giving of false or
inaccurate information and Bibby suspects fraud Bibby will record this and
disclose relevant details to its fraud prevention agency.

 

13.7 The Customer agrees that Bibby may give information about the Customer and
the Data

 

Subjects, this Agreement and the Customer’s performance under it:

 

•Bibby’s or the Customer’s insurers – so they can quote for and issue any policy
or deal with any claims;  •any guarantor or indemnifier of this Agreement – so
they can assess their obligations to Bibby or so Bibby can enforce such
obligations;



•Bibby’s bankers or any advisers acting on Bibby’s or the Customer’s behalf – so
they can carry out their services to Bibby or the Customer;  •any business
providing a similar service to Bibby’s to whom the Customer may wish to transfer
– to facilitate such transfer;  •any business to whom Bibby may wish to transfer
the debts – to facilitate such transfer;



•anyone else to whom Bibby transfers Bibby’s rights or duties under this
Agreement – so they can comply with or enforce this Agreement.

13.8 From time to time Bibby or other members of the Bibby Group of companies
may contact

 

Data Subjects by letter, phone, fax or e-mail to:

 

1.1.1 keep them informed about services and products which Bibby considers may
be of interest to them; or

 

1.1.2 to carry out market research about their services and products or those of
third parties.

 

If Data Subjects do not wish to receive such information then they should please
let Bibby know by telling the Customer’s Client Manager. Bibby never passes
information regarding Customers or the Data Subjects to external third parties
for direct marketing purposes.

 

13.9 For training and/or security purposes of the Customer and the Data Subjects
the phone calls to Bibby may be monitored and/or recorded.

 

13.10 The Customer undertakes that it has brought the provisions of this clause
to the attention of any Data Subject associated with it and has obtained their
consent to their personal data being processed by Bibby for the purposes and in
the manner set out above. The Customer further undertakes that it will (at
Bibby's request) procure that any or all of the Data Subjects associated with it
will sign a written consent addressed to Bibby in such form as Bibby reasonably
requires.

 

13.11 The Customer undertakes to Bibby that:

 

 

(a) The Customer will advise its sole trader and partnership debtors about how
the Customer processes information about them, its disclosures of it to Bibby
and the use Bibby will make of such information, including supplying it to
Bibby’s credit reference agencies and making searches with them;

 

(b) All such information about such debtors fully complies with the Data
Protection Act 1998;

 

(c) Any information about such debtors which is given to Bibby will be accurate
and fully comply with that Act.

 

13.12 Before you sign this agreement please ensure that you read and understand
this entire document and in particular this clause 13 where you agree to various
matters relating to our obtaining, using and disclosing of information about
you.

 

13.13 From time to time, we may wish to send you information from Bibby Group of
companies. If you do not wish to receive this information then please telephone
this office and ask to speak to the compliance officer. We never pass your
details outside the Bibby Group for marketing purposes.

 

 

SCHEDULE 1

 

Conditions Of Sale

 

 

1. INTERPRETATION

 

1.1 In this schedule 1, "Conditions" means the Conditions of Sale set out below
and (unless the context otherwise requires) includes any special terms and
conditions agreed in writing between the Customer and Bibby.

 

1.2 Any reference in these Conditions to any provision of a statute shall be
construed as a reference to that provision as amended, re-enacted or extended at
the relevant time.

 

1.3 The headings in these Conditions are for convenience only and shall not
affect their interpretation.

 

 

2. BASIS OF EACH SALE

 

2.1 Bibby shall sell and the Customer shall purchase the Goods pursuant to a
Customer/Bibby Purchase Order in accordance with the Agreement and these
Conditions, which shall govern such sale and purchase to the exclusion of any
other terms and conditions subject to which any such quotation is accepted or
purported to be accepted, or any such order is made or purported to be made, by
the Customer.

 

2.2 No variation to these Conditions shall be binding unless agreed in writing
between the Customer and Bibby.

 

2.3 Bibby's employees or agents are not authorised to make any representations
concerning the Goods unless confirmed by Bibby in writing. In entering into any
Transaction the Customer acknowledges that it does not rely on, and waives any
claim for breach of, any such representations which are not so confirmed.

 

2.4 Any advice or recommendation given by Bibby or its employees or agents to
the Customer or its employees or agents as to the storage, application or use of
the Goods which is not confirmed in writing by Bibby is followed or acted upon
entirely at the Customer's own risk, and accordingly Bibby shall not be liable
for any such advice or recommendation which is not so confirmed.

 

2.5 Any typographical, clerical or other error or omission in any sales
literature, quotation, price list, acceptance of offer, invoice or other
document or information issued by Bibby shall be subject to correction without
any liability on the part of Bibby.

 

 

3. ORDERS AND SPECIFICATIONS

 

3.1 No order submitted by the Customer shall be deemed to be accepted by Bibby
unless and until confirmed in writing by Bibby.

 

3.2 No order which has been accepted by Bibby may be cancelled by the Customer
except with the agreement in writing of Bibby and on terms that the Customer
shall indemnify Bibby in full against all loss (including loss of profit), costs
(including the cost of all labour and material used), damages, charges and
expenses incurred by Bibby as a result of cancellation.

 

 

4. PRICE

 

4.1 The price of the Goods payable by the Customer to Bibby shall be the Bibby
Sale Price.

 

4.2 Bibby reserves the right, by giving notice to the Customer at any time
before delivery, to increase the price of the Goods to reflect any increase in
the cost to Bibby which is due to any factor beyond the control of Bibby (such
as, without limitation, any foreign exchange fluctuation, currency regulation,
alteration of duties, significant increase in the costs of labour, material or
other costs of manufacture), any change in delivery dates, quantities or
specifications for the Goods which is requested by the Customer, or any delay
caused by any instructions of the Customer or failure of the Customer to give
Bibby adequate information or instructions.

 

4.3 The Bibby Sale Price is exclusive of any applicable VAT, which the Customer
shall be additionally liable to pay to Bibby.

 

 

5. TERMS OF PAYMENT

 

5.1 Subject to any special terms agreed in writing between the Customer and
Bibby, Bibby shall be entitled to invoice the Customer for the Bibby Sale Price
on or at any time after Bibby has agreed to purchase them from the Supplier in
accordance with the terms of the Agreement.

 

5.2 The Customer shall pay the Bibby Sale Price in accordance with the terms of
the Agreement notwithstanding that delivery may not have taken place and the
property in the Goods has not passed to the Customer. The time of payment of the
Bibby Sale Price shall be of the essence of the Transaction.

 

5.3 If the Customer fails to make any payment on the due date then, without
prejudice to any other right or remedy available to Bibby, Bibby shall be
entitled to:

 

(a) cancel the Customer/Bibby Purchase Order and/or the Agreement or suspend any
further deliveries to the Customer;

 

(b) demand payment of all outstanding balances whether or not due and/or cancel
any outstanding orders from the Customer;

 

(c)  appropriate any payment made by the Customer to such of the Goods (or the
goods supplied pursuant to any other transaction between the Customer and Bibby)
as Bibby may think fit (notwithstanding any purported appropriation by the
Customer); and

 

(d) charge the Customer interest (both before and after any judgement) on the
amount unpaid, at the rate of [four (4)] per cent per annum above Barclays Bank
PLC base rate from time to time, until payment in full is made.

 

5.4 Payment shall be in pounds sterling unless otherwise agreed in writing by
Bibby.

 

 

 

6. INSOLVENCY OF CUSTOMER

 

6.1 This clause applies if:

 

(a) the Customer makes any voluntary arrangement with its creditors or becomes
subject to an administration order or (being an individual or firm) becomes
bankrupt or (being a company) goes into liquidation (otherwise than for the
purpose of amalgamation or reconstruction); or

 

(b) an encumbrancer takes possession, or a receiver is appointed, of any of the
property or assets of the Customer; or

 

(c) the Customer ceases, or threatens to cease, to carry on business; or

 

(d) Bibby reasonably apprehends that any of the events mentioned above is about
to occur in relation to the Customer and notifies the Customer accordingly.

 

6.2 If this clause applies then, without prejudice to any other right or remedy
available to Bibby, Bibby shall be entitled to cancel the cancel the
Customer/Bibby Purchase Order and/or the Agreement or suspend any further
deliveries to the Customer, and if the Goods have been delivered but not paid
for the Bibby Sale Price shall become immediately due and payable
notwithstanding any previous agreement or arrangement to the contrary and if any
of the Goods have not been delivered Bibby may sell the Goods at the best price
readily obtainable and (after deducting all reasonable storage and selling
expenses) account to the Customer for the excess over the Bibby Sale Price or
charge the Customer for any shortfall below the Bibby Sale Price.

 

 

7. RISK AND INSURANCE

 

7.1 Risk of damage to or loss of the Goods shall pass to the Customer upon
acceptance by Bibby of the Customer/Bibby Purchase Order and the Customer shall
insure the Goods from that date until title in the Goods passes to the Customer
and for so long as the Goods remain in the ownership of Bibby. The Customer
shall on Bibby's request provide Bibby with details of any such insurance
policies and any copies thereof.

 

7.2 If the Customer shall not insure the Goods or shall fail to supply details
of its policy on demand to Bibby then the Customer shall reimburse Bibby for the
cost of any insurance which Bibby may reasonably arrange in respect of any of
the Goods during the whole or any part of the period described in 7.1 hereof.

 

7.3 In the event that insurance monies paid to Bibby in respect of loss or
destruction of the Goods shall be insufficient to discharge the sums payable to
Bibby by the Customer the amount by which these sums exceed the insurance moneys
shall forthwith become payable by the Customer to Bibby.

 

 

8. TITLE RETENTION

 

 

8.1 From the date of Bibby’s payment of the Supplier Sale Price of the Goods to
the Supplier (or such earlier date as the Supplier may agree) until the Bibby
Sale Price and all other sums whatsoever which are or shall become outstanding
from the Customer to Bibby shall have been paid or satisfied in full (and if by
cheque, then only upon clearance):

 

(a) the property in the Goods remains vested in Bibby (notwithstanding the
delivery of the same and the passing of the risk therein);

 

(b) the Customer shall store the Goods in such a way that they can be readily
identified as being Bibby's property;

 

(c) the Customer shall on request inform Bibby of the precise location of each
item of the Goods identified where applicable by its serial number, by supplying
Bibby at the Customer's expense within seven days of Bibby's request with a
written schedule of the said locations;

(d) the Customer may sell the Goods in the normal course of its business and may
pass good title to its customer being a bona fide purchaser for value without
notice of Bibby's rights on the following conditions:

(i)Bibby shall be entitled, immediately as a result of its ownership of the
Goods, to the beneficial ownership of the proceeds of such sale which the
Customer shall accordingly hold as fiduciary for Bibby;

(ii)The Customer shall account to Bibby on demand with the said proceeds of sale
provided that no such demand shall be made by Bibby in the absence of its having
reasonable cause to believe that the Customer might default in making payment
for the Goods on the terms contained herein;

(iii)Bibby shall be entitled to make a claim directly against the Customer's
Buyer for any purchase monies unpaid by such Buyer provided that no such claim
shall be made by Bibby in the absence of its having reasonable cause to believe
that the Customer might default in making payment for the Goods on the terms
contained herein;

(iv)Bibby may at any time revoke the Customer's said power of sale in the
circumstances set out in clause 5.3 and clause 6 of these Conditions, and in the
event that the Customer shall breach any term of the Agreement.

(v)The Customer shall notify Bibby without delay of any attachment of the Goods
or actions by third parties which might infringe Bibby's title to the Goods.

8.2 Upon determination of the Customer's power of sale Bibby shall be entitled
by itself its servants or agents to enter upon any of the Customer's premises
for the purpose of removing and repossessing such Goods or their proceeds of
sale and Bibby shall be entitled to claim from the Customer the costs and
expenses incurred by Bibby in and ancillary to the process of such removal and
repossession.

 

 

8.3 Until title in the Goods has passed to the Customer, the Customer shall not
purport to be the owner of the Goods and shall not show the Goods as stock in
the Customer's accounts.

8.4 Nothing in these Conditions shall:

 

(a) entitle the Customer to return the Goods or to delay payment thereof;

 

(b) render Bibby liable to any third party for any unauthorised representation
or warranty made or given by the Customer to such third party in relation to the
Goods; or

 

(c) prevent Bibby from maintaining an action for the Bibby Sale Price
notwithstanding that the property in the Goods may not have passed to the
Customer.



 

9. LIEN

 

Bibby retains a general lien on any of the Customer's equipment or materials in
its possession for any unpaid balance the Customer may owe to Bibby. Bibby shall
be entitled to sell such equipment or materials in the event that payment is not
made in full within 28 days of notice given to the Customer by Bibby of its
exercise of the lien. The proceeds of sale may be taken by Bibby for
reimbursement of the expense of exercise of the lien and the sale, and payment
of the said balance, and Bibby shall account for any surplus.

 

 

10. DELIVERY

 

10.1 Delivery of the Goods shall be made to the Customer by the Supplier.

 

10.2 If the Supplier fails to deliver the Goods in accordance with the Supplier
Contract Bibby shall have no liability to the Customer.

10.3 If the Customer fails to take delivery of the Goods or fails to give Bibby
adequate delivery

 

instructions at the time stated for delivery (otherwise than by reason of any
cause beyond the Customer's reasonable control or by reason of Bibby's fault)
then, without prejudice to any other right or remedy available to Bibby, Bibby
may:

 

(a) store the Goods until actual delivery and charge the Customer for the
reasonable costs (including insurance) of storage; or

 

(b) sell the Goods at the best price readily obtainable and (after deducting all
reasonable storage insurance and selling expenses) account to the Customer for
the excess over the Bibby Sale Price or charge the Customer for any shortfall
below the Bibby Sale Price.

 

 

11. WARRANTY

 

11.1 Bibby will endeavour to extend to the Customer or to enforce on its behalf
the benefits of any guarantee condition or warranty which may have been given to
Bibby by the Supplier or otherwise implied in favour of Bibby. Any such
guarantee condition or warranty shall only be extended to the Customer or
enforced on its behalf on terms that the Customer shall fully indemnify Bibby to
the satisfaction of Bibby against all costs claims damages and expenses incurred
or to be incurred in connection with the enforcement thereof or the making of
any claim thereunder.

 

11.2 The Customer expressly acknowledges that Bibby is not the original
manufacturer or supplier of the Goods, that the Goods have been selected by the
Customer as suitable for its purpose, and that they have been purchased by Bibby
for the purpose of enabling Bibby to enter into a Transaction with the Customer
in respect of the same. The Customer accordingly agrees and acknowledges that no
condition warranty or representation of any kind has been or is given or made by
Bibby its servants or agents with respect to or in respect of the Goods or their
delivery (other than a warranty that Bibby shall purchase the Goods from the
Supplier upon the terms of the Supplier Contract and that for so long as no
breach of the Agreement or these Conditions has occurred Bibby will not
interfere with the Customer's possession use or enjoyment of the Goods and will
not derogate from the rights granted to the Customer) and all other conditions
warranties or representations, express or implied, statutory or otherwise, as to
the state quality description or otherwise of the Goods as to its fitness for
any purpose are hereby expressly excluded.

 

11.3 The Customer agrees that Bibby will not be liable for any liability, claim,
loss, damage or expense of any kind or nature caused directly or indirectly by
the Goods or any part thereof, or by the failure of the Supplier to deliver them
in accordance with the Supplier Sales Order or at all or for any inadequacy
thereof for any purpose, or for any deficiency or defect therein, or in the use
or performance thereof or for any repairs servicing or otherwise thereto, or for
any delay in providing or failure to provide the same, or for any interruption
or loss of service or use thereof, or for any loss of business or other
consequential damage or any damage whatsoever and howsoever caused provided that
nothing therein provided shall exclude any liability of Bibby in respect of
death or personal injury resulting from the negligence of Bibby, its employees
or agents.

 

 

12. GENERAL

 

12.1 Bibby is a member of the group of companies whose parent company is Bibby
Financial Services Limited, and accordingly Bibby may perform any of its
obligations or exercise any of its rights hereunder by itself or through any
other member of its group, provided that any act or omission of any such other
member shall be deemed to be the act or omission of Bibby.

 

12.2 Bibby reserves the right to assign or sub-contract the fulfilment of its
obligations under each Transaction or any part thereof.

 

12.3 The Customer may not assign or sub-contract the fulfilment of its
obligations under any Transaction or any part thereof.

 

12.4 No waiver by Bibby of any breach of these Conditions by the Customer shall
be considered as a waiver of any subsequent breach of the same or any other
provision.

 

 

12.5 If any provision of these Conditions is held by any competent authority to
be invalid or unenforceable in whole or in part the validity of the other
provisions of these Conditions and the remainder of the provisions in question
shall not be affected thereby.

 

12.6 These Conditions shall be governed by the laws of England and the parties
shall submit to the sole jurisdiction of the English courts.

 

 

SCHEDULE 2

 

Letter of Credit Procedure

 

 

1 Letter of Credit

 

The L/C Bank will issue a Letter of Credit on Bibby's behalf subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision No 500 of
the International Chamber of Commerce, Paris, France) in so far as these are
applicable.

2 Duration

 

The maximum duration of any Letter of Credit transaction will be [60] days
unless agreed otherwise in writing by Bibby.

 

3 Refusal of Documents

 

Bibby will reserve the right to refuse any documents with discrepancies
presented under a Letter of Credit.

 

 

SCHEDULE 3

 

Conditions Precedent

 

 

1. A Utilisation Request, duly signed by the Customer.

 

2. Satisfactory replies to Bibby's normal search and reference enquiries and any
"know your customer" procedures.

 

3. The Customer putting in place and maintaining to Bibby's satisfaction an
insurance policy in respect of the Goods against all applicable risks and upon
which Bibby's interest in the Goods is noted and providing Bibby with any copies
of the same.

 

4. A copy of the duly executed Supplier Contract from the Customer;

 

5. The Supplier Sales Invoice from the Supplier.

 

6. A schedule of expenditure containing details of all due but unpaid Supplier
Sales Invoices.

 

7. A schedule of all the sales orders received from Buyers relating to the Goods
to be purchased and copies of all the sales order documentation.

 

8. Where the Goods are to be stored in premises which are not owned by the
Customer or the Buyer, a waiver by the landlord of such premises of any claims
he may have against the Goods.

 

9. Where the Goods are to be transported by a party other than the Customer or
the Buyer, a waiver by such transporting party of any claims he may have against
the Goods.

 

10. Evidence that the Customer has in place product liability insurance in
respect of the Goods up to a minimum amount as agreed by Bibby.

 

 

SCHEDULE 4

 

Form of Utilisation Request

 

 

To: Bibby Trade Services Limited

 

From: XXXX

 

Date:

 

We make this request under the terms of the Purchase and Resale Agreement
between us (the "Agreement"). Any terms not otherwise defined in this request
which are defined in the Agreement shall have the same meaning where used in
this request.

 

1 Transaction Details

[insert details of nature and value of Goods and Supplier]

 

2 Payment Request

We hereby request you to make the following payment on our behalf in relation to
the Transaction specified above, by [Direct Payment] [arranging the issuance of
a Letter of Credit to the Supplier]1:

 

Amount:

(In words and figures)

  Value date:   Payee:   Order of:   Invoice reference:  

 

3 Agreement to re-purchase

In the event this Transaction is accepted by you and a Utilisation is made
available to us we agree to re-purchase the Goods included in this Transaction
in accordance with the Agreement and upon the Conditions of Sale.

 

[4 Letter of Credit

Attached to this request is the relevant information you require to enable you
to arrange the issuance of a Letter of Credit to the Supplier and we hereby
undertake to provide you with any additional information you may require in
connection therewith.]2

 

Signed:

For and on behalf of XXXX

 

 

…………………………………….. ………………………………………..

Authorised Signature Authorised Signature

 

 

 

 

 

 

 

1 Delete as applicable.

2 Delete if Direct Payment alternative is used.

 

 









              SIGNED and DELIVERED as a deed on December 30, 2013     on behalf
of LOT78 UK LTD  /s/ Oliver Amhurst   Director in the presence of:      
Witness’s Signature: /s/ Phillip Varney     Witness’s Full Name (Please print):
Philip Varney     Witness’s Address:

20 Alexandra Sq

Morden, Surrey SM4 5NJ

    Witness’s Occupation: Facilities Manager







